 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHELLE J. KANE (CABN 210579)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          michelle.kane3@usdoj.gov
 8
   Attorneys for United States of America
 9

10                                   UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13
     UNITED STATES OF AMERICA,                       )   CASE NO. CR 16-00091 EXE
14                                                   )
             Plaintiff,                              )   ORDER GRANTING UNITED STATES’
15                                                   )   REQUEST FOR LEAVE AND NOTICE OF
        v.                                           )   DISMISSAL OF INDICTMENT
16                                                   )
     TIERRA SCOTT-BERNARD,                           )
17                                                   )
             a/k/a Tierra Scott                      )
18                                                   )
             Defendant.                              )
19                                                   )

20
             Based upon the request of the United States, IT IS HEREBY ORDERED that leave is granted to
21
     the United States to dismiss the above-captioned Indictment without prejudice. The indictment is
22
     therefore dismissed.
23

24
            February 11, 2020
     DATE: ____________________
25                                                       HONORABLE YVONNE GONZALEZ ROGERS
                                                         United States District Judge
26
27

28

     ORDER GRANTING U.S. NOTICE OF DISMISSAL
     CR 16-00091 EXE
30
